         Case 1:18-cv-00117-CWD Document 19 Filed 11/20/18 Page 1 of 2



BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
JOANNE P. RODRIGUEZ, IDAHO STATE BAR NO. 2996
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
Email: Joanne.Rodriguez@usdoj.gov

Attorneys for United States



                              UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

 FRANK CHIDICHIMO, ET AL.,
                                                   Case No. 1:18-CV-00117-CWD
                Plaintiffs,
                                                   STIPULATION FOR DISMISSAL WITH
        v.                                         PREJUDICE

 UNITED STATES OF AMERICA,

                Defendant.


       COMES NOW Defendant United States of America, by and through Joanne P.

Rodriguez, Assistant United States Attorney for the District of Idaho, and Plaintiffs, by and

through their attorney of record, Kevin Donohoe, and hereby stipulate and agree the above-

entitled matter may be dismissed in its entirety with prejudice. It is further agreed each party is

to bear their own costs and attorney’s fees.




STIPULATION FOR DISMISSAL WITH PREJUDICE- 1
Case 1:18-cv-00117-CWD Document 19 Filed 11/20/18 Page 2 of 2
